DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2016/0285101) in view of Yasuda et al. (US 2013/0089785).
Regarding claim 1, Yoshio et al. discloses in Figs 1-5, a multilayer body (ref 100), comprising: a conductive substrate (ref 101); and a composite layer (refs 105 + 109) that is provided on the conductive substrate (ref 101) and includes a plurality of particles (refs 102, 106) of silicon oxide ([0028]) having an average particle diameter of 1.0 micron or less ([0110]) and a conductive substance (refs 103, 107) present in gaps between (Fig 1, [0020], [0022], [0048]) the plurality of particles of silicon oxide ([0028]).
Yoshio et al. does not explicitly dislcose further comprising: a conductive layer that is provided on the composite layer, contains the conductive substance, and does not contain the particles of silicon oxide.
Yasuda et al discloses in Figs 1-2, an electrode active material comprising Si/Silicon oxide as an active material layer ([0013]) and including a carbon film layer on top of the si/silicon oxide active material layer ([0014]).  This outer conductive layer does not contain si/silicon oxide, only carbon, and enhances cycle characteristics and efficiency of the battery ([0014]).
Yasuda et al. and Yoshio et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the surface carbon coating disclosed by Yasuda et al. onto the active material layer of Yoshio et al. to enhance cycle characteristics and efficiency, thereby enhancing overall battery performance.

Regarding claim 2, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the silicon oxide is silicon monoxide ([0108]-[0111]).

Regarding claim 3, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the plurality of particles of silicon oxide is a mixture of particles of amorphous silicon oxide and particles of silicon ([0027]-[0028]).

Regarding claim 4, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the silicon oxide is amorphous silicon oxide ([0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2016/0285101) in view of Yasuda et al. (US 2013/0089785) as applied to claim 1 above, and further in view of Matsuoka et al. (US 2014/0255796).
Regarding claim 6, modified Yoshio et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the conductive layer has a thickness of 20 micron or less.
Matsuoka et al. discloses in Fig 1, a battery (Abstract) including an active material comprising SiO ([0137]) and a carbon conductive material comprising carbon particles at 3 microns ([0176], [0184]).  This configuration enhances conductivity and enhances control of thickness of the layer in which it is used ([0176], [0184]).
Matsuoka et al. and Yoshio et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon particles of Yoshio et al. at the size disclosed by Matsuoka et al. to enhance conductivity and control of layer thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725